





Exhibit 10.5







DEFERRED COMPENSATION AGREEMENT







THIS AGREEMENT, entered into on March 2, 1990 and amended March 4, 1999,
February 24, 2000, and December 16, 2005, by and between Wausau Paper Corp.
(herein referred to as the “Corporation”) and San W. Orr, Jr., an individual
(herein referred to as “Executive”) is hereby amended effective
December 17, 2008.




NOW, THEREFORE, the parties agree as follows:




1.

Election to Defer.  Executive may, in his discretion, elect to defer all or any
cash compensation (specified by amount or percentage of such compensation)
payable to him by the Corporation from time to time for service to the
Corporation as an employee by executing an election in the form set forth in
Exhibit A hereto (herein referred to as an “Election”) and filing such Election
with the secretary of the Corporation (herein referred to as the “Secretary”);
provided, however, that no election to defer compensation hereunder shall be
permitted or otherwise effective with respect to compensation attributable to
services rendered by Executive after December 31, 2004.  An Election shall be
effective with respect to all cash compensation specified on the election form
filed with the Secretary by Executive which is accrued and payable after the
date the Election is received by the Secretary and until the Election is amended
or revoked.  An Election hereunder may be amended or revoked at any time by
filing a subsequent Election with the Secretary.  Such amendment or revocation
shall be effective with respect to cash compensation accrued and payable on and
after receipt of such new Election by the Secretary.




2.

Deferred Compensation Account.  The Corporation shall maintain upon its
corporate books a deferred compensation account (herein referred to as the
“Account”) with respect to any compensation deferred under this agreement.  As
of the first day of each calendar month, the Corporation shall make the
following adjustments to the Account:  (a) Subtract amounts paid from the
Account during the immediately preceding month; and (b) Add the amount of
compensation Executive has elected to defer under paragraph 1 which was
otherwise payable to Executive during the immediately preceding month.  As of
the first day of each calendar year, the Corporation shall add to the Account
simple interest, calculated at a rate equal to average of the prime rate
published in The Wall Street Journal on the first business day of each calendar
quarter in the preceding calendar year, minus one percentage point, on the
average daily balance in the Account during the preceding year.  The Account
created hereunder shall not represent any specific assets of the Corporation,
and the Corporation is not obligated by this provision to set aside any assets
in respect of the Account.




3.

Distribution.  Distribution of the amount reflected in the Account shall be made
in 5 annual installments with the first installment payment to be made within
the 60 day period following the date on which Executive ceases to be a member of
the Board of Directors of the Corporation; provided, however, that in the event
of a “Change in Control” (defined below) or Executive’s death, the remaining
balance in the Account shall be distributed within the 60 day





-1-




--------------------------------------------------------------------------------







period following the date of such event in a single lump sum payment.  The
amount of each annual installment distribution shall equal the balance in the
Account on the date set for payment of such installment divided by the number of
installment distributions remaining within the distribution period (including
such installment).  Interest shall continue to be credited under paragraph 2
during the installment distribution period.  For purposes of this paragraph 3, a
“Change in Control” shall mean a “change of control” of the Company as defined
in Code Section 409A and the regulations promulgated thereunder.




4.

Recipient of Distribution.  Each payment to be made by the Corporation hereunder
shall be made to Executive if he is living on the date such payment is made,
and, if he is not, to such person or persons (the “Beneficiary” or
“Beneficiaries”) as Executive shall designate on the form set forth in Exhibit A
or in such other writing signed by the Executive.  Executive may change or
revoke any such designation previously made by filing a new designation with the
Secretary.  Such new designation shall be effective for purposes of this
paragraph immediately upon filing.  If no designation hereunder is in effect or
no designated Beneficiary is living when payment is to be made, payment shall be
made to the estate of the last to die of Executive or, if a Beneficiary has been
designated and such designation has not been revoked, the Beneficiary.




5.

Termination and Liquidation.  The Plan shall be terminated effective
December 17, 2008, and the Executive’s Account on December 21, 2009 shall be
paid in a single lump sum equal to the balance in Executive’s Account on
November 30, 2009.  Interest shall continue to be credited under paragraph 2
during the period between December 17, 2008 and November 30, 2009.  In the event
of the Participant’s death prior to December 21, 2009, his Account shall be
distributed to his Beneficiary.  The termination and liquidation of the Plan
shall be nullified and of no effect in the event that the Corporation determines
based on Internal Revenue Service guidance or rulings that the termination and
liquidation will adversely affect the compliance of the Agreement or any other
deferred compensation plan maintained by the Corporation with Section 409A of
the Internal Revenue Code of 1986, as amended.




6.

Miscellaneous.




(a)

Neither Executive nor any Beneficiary shall have any right or title to or
interest in any specific assets of the Corporation in respect of this agreement.
 Any person entitled to payment under the agreement shall be an unsecured
general creditor of the Corporation in respect of such payment.




(b)

Except as may otherwise be required by law, no amount payable under this
agreement may be alienated in any manner by Executive or any Beneficiary or be
subject to the debts or liabilities of Executive or any Beneficiary.  Any
attempt by Executive or any Beneficiary to alienate any amount payable under the
agreement shall be void.




(c)

This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legatees, personal representatives and
successors.








-2-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
on this 17th day of December, 2008.




WAUSAU PAPER CORP.







By:  THOMAS J. HOWATT

Thomas J. Howatt

President and Chief Executive Officer







SAN W. ORR, JR.

San W. Orr, Jr., Executive








-3-




--------------------------------------------------------------------------------







EXHIBIT A




WAUSAU PAPER CORP.

DEFERRED COMPENSATION AGREEMENT ELECTION




Date: _________________, 1994




Pursuant to the provisions of the Deferred Compensation Agreement dated July 1,
1994 (the “Agreement”), I hereby elect to defer the payment of the following
compensation otherwise payable to me by Wausau Paper Corp.




(1)

The amount or percentage of such compensation to be deferred under the Agreement
shall be as follows:




Dollar Amount or

Type of Compensation

Deferral Percentage




Salary

__________________________________

Bonus

__________________________________




(2)

This election shall remain in effect until I amend or revoke it by subsequent
election, or until the time set for distribution of deferred amounts under the
Agreement.




(3)

In the event of my death before the amounts payable to me under the Agreement
have been distributed to me, I hereby direct that such amounts be paid in a lump
sum to:



















(NOTE:  If no beneficiary is named, any amounts payable will be paid to your
estate or personal representative.  You must notify the Secretary of the
Corporation of any change in your beneficiary’s address.)













San W. Orr, Jr.








-4-


